Exhibit 10.1

 

GENERAL RELEASE

 

TO BE ACCEPTED, THIS DOCUMENT MUST BE SIGNED, WITHOUT ANY
ALTERATIONS, AND SUBMITTED TO R. L. SOVINE
OF MARATHON OIL COMPANY’S HUMAN RESOURCES ORGANIZATION,
NO LATER THAN 4:00 P.M. ON JUNE 28, 2005

 

Section 1. Consideration

 

I, Stephen J. Lowden, am voluntarily signing this release in return for:

 

1)                                      Payment of $670,000 (Six Hundred Seventy
Thousand Dollars and No Cents), subject to appropriate payroll deductions
including withholding for federal, state, local, social security, and Medicare
taxes.  I understand that this payment will be made as soon as administratively
feasible and prudent after this release becomes irrevocable so long as the terms
of this General Release remain in effect.  I understand and agree that payment
under this Release may not be accelerated and that the Consideration is not
assignable.

 

2)                                      Payment of $15,000 in lieu of executive
outplacement services.

 

3)                                      Payment of $15,000 in lieu of 2005
Executive Tax Assistance and Financial Planning.

 

4)                                      Payment of $3,000 in lieu of 2006
Executive Tax Assistance.

 

5)                                      Payment of $10,000 in recognition of 12
months of COBRA health plan contributions.

 

The foregoing items shall be referred to collectively as the “Consideration.”

 

I agree that my employment with Marathon Oil Company (“Marathon”) ended
immediately prior to midnight on May 31, 2005, and I also agree that I am not
eligible for, nor eligible to elect to receive, any benefits under the
Termination Allowance Plan of Marathon Oil Company.

 

I have received and reviewed this General Release and I have also had the
opportunity to ask any questions I have had regarding this General Release.

 

I understand that I will be entitled to the Consideration referenced above only
if I sign an unaltered copy of this General Release, in the presence of a notary
public, and then submit the General Release to R. L. Sovine of Marathon Oil
Company’s Human Resources Organization, on or before June 28, 2005.  I
understand that if I submit the General Release by mail, it must be postmarked
no later than that date.

 

I further understand that the above-described Consideration is above and beyond
any benefits or payments that would be provided to me by Marathon upon the
termination of employment if I did not sign this General Release.  By receiving
the Consideration provided through this General Release, I understand that I
will not be eligible for a benefit under the Termination Allowance Plan.

 

1

--------------------------------------------------------------------------------


 

Section 2. Complete Release

 

Consideration, Scope, Parties Released

 

I have chosen to sign this General Release in return for my entitlement to the
Consideration described above in Section 1 of this General Release.  I am
providing this release not only on my own behalf, but also on behalf of my
heirs, executors, and assigns.  My release is being given to the following
persons and entities:

 

(1)                                  Marathon Oil Corporation, Marathon Oil
Company, Marathon Pipe Line Company, Marathon Ashland Petroleum LLC, Marathon
Service Company and all the direct or indirect parents, subsidiaries and
affiliates of any of these companies, including any of their predecessors and
successors (“the Marathon Group”);

 

(2)                                  the past, present and future agents,
officers, directors, employees, stockholders, owners, insurers, representatives
and assigns of the members of the Marathon Group;

 

(3)                                  the employee benefit plans of members of
the Marathon Group, as well as the insurers, trustees, administrators and
fiduciaries of such plans; and

 

(4)                                  any other persons acting by, through, under
or in concert with any of the persons or entities listed in (1) through
(3) above.

 

Claims Released

 

Except for the claims listed in the final paragraph of this Section 2, I hereby
unconditionally, fully and forever release the persons and entities listed above
from all claims, demands, causes of action or similar rights of any nature,
whether known or unknown, which I may have against any or all of them including,
but not limited to, those arising out of or in any way related to my employment
within the Marathon Group or the termination of that employment.  Examples of
claims released include, but are not limited to, claims for attorneys fees,
claims for employment or re-employment, claims for benefits under the
Termination Allowance Plan of Marathon Oil Company, claims for any additional
benefits because of the payment of the Consideration to me, and claims arising
under any of the following statutes, executive orders or common law doctrines:

 

(1)                                  the Age Discrimination in Employment Act,
which prohibits age discrimination in employment;

 

(2)                                  Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1866 and, to the extent it may be
applicable, Executive Order 11246, which collectively prohibit discrimination
based on race, color, national origin, religion or sex;

 

(3)                                  the Equal Pay Act, which prohibits paying
men and women unequal pay for equal work;

 

(4)                                  the Americans with Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination against the disabled;

 

2

--------------------------------------------------------------------------------


 

(5)                                  any other federal, state or local laws or
regulations prohibiting discrimination in employment;

 

(6)                                  the Workers Adjustment and Retraining
Notification Act, which requires that advance notice be given of certain work
force reductions;

 

(7)                                  the Employee Retirement Income Security Act
of 1974 which, among other things, protects pension and health benefits;

 

(8)                                  the Fair Labor Standards Act of 1938, which
regulates wage and hour matters;

 

(9)                                  federal, state or local laws (including
statutes, regulations, other administrative guidance and common law doctrines)
which provide recourse for alleged wrongful discharge, physical or personal
injury, emotional distress, breach of contract, fraud, negligent
misrepresentation, libel, slander, defamation and similar or related claims;

 

(10)                            the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances;

 

(11)                            any other federal, state, or local laws or
regulations relating to employment, such as veterans’ reemployment rights laws
or laws restricting an employer’s right to terminate employees; and

 

(12)                            rights to unvested restricted stock and unvested
stocks options and stock appreciation rights.

 

Release Extends to both Known and Unknown Claims

 

This General Release covers both claims that I know about and those I may not
know about.  I expressly waive all rights afforded by any statute or common law
doctrine which limits in any way the effect of a release with respect to unknown
claims.

 

Claims Not Released

 

I am not releasing:

 

(1)                      any rights or claims under the Age Discrimination in
Employment Act that arise after the date that I sign this General Release;

 

(2)                      my rights to the Consideration described in Section 1
of this General Release;

 

(3)                      any claims I may have which relate solely to my
participation in the tax-qualified employee pension plans (and any related
non-qualified deferred compensation arrangements) maintained by members of the
Marathon Group;

 

(4)                      any claims I may have which relate solely to vested
outstanding option and/or stock appreciation rights with respect to common stock
issued by Marathon Oil Corporation subject to the terms of those plans;

 

3

--------------------------------------------------------------------------------


 

(5)                      any claims I may have which relate solely to “COBRA”
continuation of coverage rights under group health plans maintained by members
of the Marathon Group;

 

(6)                      any claims I may have for workers’ compensation
benefits or for unemployment compensation benefits;

 

(7)                      any claims I may have for reimbursement for covered or
authorized expenses I or my dependents incurred, prior to my termination, under
the Health Plan of Marathon Oil Company, the Marathon Dental Plans, the Transfer
Allowance Plan or the business expense reimbursement policy;

 

(8)                      any claims I may have for reimbursement or tax services
under Marathon’s Tax Equalization Policy;

 

(9)                      any rights I may have to indemnification under the
Indemnification Policy of Marathon Oil Company subject to the terms of that
policy; and

 

(10)                any rights I may have to vacation pay for calendar year
2005.

 

(11)                Any claims I may have which relate solely to my
participation in the Level Premium Life Insurance Plan of Marathon Oil Company.

 

Section 3. No Future Lawsuits or Recoveries

 

I promise never to file a lawsuit or any administrative proceeding asserting any
causes of action or claims that are released in Section 2 of this General
Release.  I agree that I will not collect damages or payment if any action or
legal proceeding is brought, or has been brought, by someone else on my behalf
with respect to the released claims.  If, prior to the date this General Release
becomes irrevocable under Section 9, I have any pending lawsuit with respect to
any claim this General Release releases, I agree to request, in writing, that
the lawsuit be dismissed with prejudice.  I also agree to make the request on or
before the date this General Release becomes irrevocable under Section 9 and to
immediately provide written evidence of my request to Marathon.  I further agree
to take any other steps which are necessary or appropriate to obtain a dismissal
of the lawsuit or any administrative proceeding, with prejudice.

 

If I break any of my promises contained in this General Release, such as filing
a lawsuit or administrative proceeding based on claims that I released, I
understand that the Marathon Group may seek to have a court order me to pay for
any costs and expenses incurred by any released person or entity in successfully
defending itself to which such person or entity may be legally entitled,
including reasonable attorney’s fees.

 

Section 4. Release of Claims by Marathon Group

 

The Marathon Group hereby unconditionally, fully and forever releases Stephen J.
Lowden, his successor and assigns, from all claims, demands, causes of action or
similar rights of any nature, whether

 

4

--------------------------------------------------------------------------------


 

known or unknown, which they may have against Stephen J. Lowden for events, acts
or omissions occurring prior to the execution of this agreement, including but
not limited to those arising out of or related to his employment with any member
of the Marathon Group.  In the event any member of the Marathon Group violates
the terms of this release of claims, Stephen J. Lowden’s agreement to release
those claims identified in Section 2 shall become null and void.  In the event
Stephen J. Lowden breaches or violates any of the terms of this General Release,
the release of claims by the Marathon Group in this Section 4 shall become null
and void.

 

Section 5. Confidentiality

 

I agree that I will not disclose to others or use, whether directly or
indirectly, any Confidential Information obtained by or disclosed to me during
the course of my employment with Marathon, except to the extent required by law,
and except for information which is or becomes publicly available other than as
a result of a breach of the provisions of this Section by me.  “Confidential
Information” shall mean information about Marathon or any member of the Marathon
Group and its respective suppliers, clients and customers that is not disclosed
by Marathon for financial reporting purposes, including (without limitation)
proprietary knowledge, trade secrets, market research, data, formulae, or other
similar information, as well as supplier, client, and customer lists and all
papers, resumes, and records (including electronic records) of the documents
containing such Confidential Information.  I further agree to deliver or return
to Marathon upon my termination all documents, computer tapes and disks,
records, lists, data, drawings, prints, notes and written information (and all
copies thereof) furnished by any member of the Marathon Group or prepared or
obtained by me during the course of my employment with Marathon.  I understand
that the obligations of this nondisclosure clause do not apply to any
information which is or becomes public or in the public domain by action of
Marathon or through no fault of my own.

 

In order to enforce the terms of this nondisclosure clause, I acknowledge and
understand that, in the event of an actual or anticipated breach, Marathon may
pursue any and all remedies available to it, including, but not limited to,
those under the Economic Espionage Act, the Texas Theft Liability Act, and any
other applicable federal or state statutory or common laws.

 

Section 6. No Promises

 

I agree that the members of the Marathon Group and their employees have made no
promises or representations to me regarding benefit entitlements which led me to
decide to sign this General Release, other than any promises or representations
which are contained in this Release and in any written materials provided to me
in connection with my being informed of my right to elect to receive the
Consideration described in Section 1.

 

5

--------------------------------------------------------------------------------


 

Section 7. Termination of Employment and
Resignation from Other Company Related Positions

 

I acknowledge that my employment with Marathon terminated immediately prior to
midnight on May 31, 2005, and I acknowledge and agree that my employment within
the Marathon Group will not be resumed again in the future.  I promise never to
seek employment in the future with any member of the Marathon Group or with any
entity in which any member of the Marathon Group currently has a direct or
indirect ownership interest.  Coincident with the date of my termination, I am
also resigning as an officer, director, member, member representative, member of
the board of managers or any other similar position or positions with the
Marathon Group, or any other entity, which I hold as a result of my employment
with the Marathon Group and I agree to execute any documents appropriate to
facilitate any such resignation immediately upon request.

 

Section 8. Period for Review and Consideration of General Release

 

I agree that I have been given at least twenty-one (21) days to review and
consider this General Release before the deadline for submitting it.  I
understand that I may use as much of this period of time as I wish to prior to
reaching a decision regarding the signing of the General Release.

 

Section 9. Advice to Consult with Attorney

 

I understand that I am advised to consult with an attorney (at my own expense)
before signing this General Release and that, to the extent I deemed it
appropriate, I did so.

 

Section 10. Effective Date and My Right to Revoke General Release

 

I understand that this General Release shall not become effective or enforceable
until the revocation period discussed in the next paragraph has passed.

 

I understand that I may revoke this General Release after I sign it by
submitting a written notice of revocation to R. L. Sovine of Marathon Oil
Company’s Human Resources Organization not later than  the end of the eighth day
following the date I sign the General Release.  I understand that if I submit
the written notice of revocation by mail, it must be postmarked no later than
the eighth day following the date on which I sign the General Release.  I also
understand that if I revoke this General Release it shall not be effective or
enforceable, and I will not receive the Consideration referenced in Section 1 of
this General Release.  I understand that the Consideration described in
Section 1 will not be provided until after this General Release becomes
irrevocable.

 

Section 11. Non-Admission of Liability

 

I understand that the Marathon Group does not believe or admit that it or any
released person or entity has done anything wrong.  I agree that this General
Release shall not be admissible in any court or other forum for any purpose
other than for the enforcement of its terms.

 

6

--------------------------------------------------------------------------------


 

Section 12. Death Before Payment of the Consideration

 

I understand that if I am otherwise eligible for the Consideration, and I should
die after signing this General Release, but before the Consideration is paid to
me in full, the amount of the Consideration described in Section 1 which has not
been paid to me will be paid to my estate.  This is the case, however, only if I
did not revoke this General Release before my death.  I also understand that if
I am otherwise eligible for the Consideration described in Section 1, but die
before signing this General Release, the Consideration will not be paid to my
estate nor to anyone else.  I also understand that in no event will the
Consideration be payable to anyone if I should die prior to the end of my
employment.

 

Section 13. Company Property

 

I have returned to the Marathon Group all originals and copies of any files,
memoranda, documents, records, credit cards, keys, cell phones, electronic
devices and any other Marathon Group property in my possession.

 

 Section 14. False Claims Representations and Promises

 

I have disclosed to the Marathon Group any information I have concerning any
conduct involving Marathon Oil Company or any other Marathon Group member that I
have any reason to believe may be unlawful or involve any false claims to the
United States or any other government.  I promise to cooperate fully in any
investigation  Marathon Oil Company or any other Marathon Group member
undertakes into matters occurring during my employment within the Marathon
Group.  I understand that nothing in this General Release prevents me from
cooperating with any United States or other government investigation.

 

Section 15. Future Cooperation

 

I agree that I will promptly and fully respond to all inquiries from Marathon
relating to any lawsuit with respect to which I have relevant information and
will be willing, if reasonably available, to testify in connection with that
lawsuit.  To the extent I incur out-of-pocket expenses (such transportation,
lodging, meals, postage or telephone charges) in assisting Marathon in response
to its request, Marathon will mail me a reimbursement check for those expenses
within 30 days after it receives my request for payment with satisfactory
written substantiation of the claimed expenses.

 

Section 16. Modification/Execution of General Release

 

This General Release may not be modified or cancelled in any manner except by a
writing signed by both me and any member of the Marathon Group.  It is not
necessary that Marathon sign this General Release for it to become binding upon
Marathon and me.  This General Release shall be binding on the Marathon Group
when it becomes irrevocable pursuant to Section 9.

 

7

--------------------------------------------------------------------------------


 

Section 17. Partial Invalidity of the General Release

 

I agree that if any term or provision of this General Release is determined by a
court or other appropriate authority to be invalid, void, or unenforceable for
any reason, the remainder of the terms and provisions of this General Release
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

Section 18. Interpretation

 

This General Release shall be construed as a whole according to its fair
meaning.  It shall not be construed strictly for or against me or any released
person or entity.  Unless the context indicates otherwise, the term “or” shall
be deemed to include the term “and” and the singular or plural number shall be
deemed to include the other.  Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this General Release. 
The validity, construction, interpretation, and administration of this General
Release shall be governed by substantive laws of the State of Texas.

 

I ACKNOWLEDGE THAT I HAVE READ THIS GENERAL RELEASE, UNDERSTAND IT, AND AM
VOLUNTARILY SIGNING IT.

 

PLEASE READ THIS GENERAL RELEASE CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.  IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL
CONSIDERATION PERIOD AFFORDED BY SECTIONS 7 AND 9 AND CONSULT YOUR ATTORNEY.

 

YOUR SIGNATURE MUST BE WITNESSED BY A NOTARY PUBLIC.

 

 

    /s/ Stephen J. Lowden

 

June 11, 2005

Stephen J. Lowden

 

 

WITNESS BY A NOTARY PUBLIC:

 

 

STATE OF Texas

 

COUNTY OF Harris

 

 

This instrument was acknowledged before me on June 11, 2005 by Stephen J.
Lowden.

 

 

 

/s/ Robert E. Siegrist

 

 

 

Notary Public as Witness

 

8

--------------------------------------------------------------------------------